 

 

 

 

  
 
 

Classified,

 
 

Aladdin’s La

Comics ...
Crossword ,

Editorials ,

“16, 17Z
vee ee he

 

 

 

 

 

 

 

written, and sign
ington, “Paul”
Franklin, Benedict ‘Arnold
Peter Stuyvesant, from the closely
guarded, archives of the uate House
was rev ealed fase night.

At’ the. same time it was re-
vealed that an undisclosed number ||

 
 
 
 
  

     

  

STATE ARCHIVIST. WITH, CO) LEN DOCUMENTS
James FF. Kane’ of Chelsea, State © With copies of two
documents stolen from the’ State iF in back leads to the

Boma. S
Peon archive ‘files of ert 7 where aiceed thief was

       

 

 

 
 
 

valued’ at thousands of dollars, have
also been, stolen from the Widener
Library at Harvard University, all
believed taken by the same man:

  
 
 
 
 
 
  
 
 

lof the ‘stolen documents which also
include rare manuscripts with auto-
graphs of ‘signers of the Declara-
tion of Independence and’ other
historical documents has been going
lon secretly for. two months” under
the direction of Attorney General
Francis E, Helly:

 
 
  
 
 
  
  
 
  
  
 

‘Authorities Two mh
Worldwide Search On

 

and |)

of’ rare | books and pee eee |

An international Search for many |

   

 
 
         
 

  

NAVY SHIP

y

   

Hue Rovone 14 of
‘Tender Which
ae lee Ee

SIGHT TENDER AFTER .
RESCUE OF 26 MEN

 

PEARL HARBOR, March 17
‘AP)—Shortly: after >

 
 
   
    
 
  
 

erry iy)

 

    
 

NAY. HEIR CBG

  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
  
 
  
   
 
 
 
  
  
 
 
 
  
  
  
  
 
 

 

Bay

Continued From First Page

 

 

Discovery of the thefts of the
exhibits, the value of which cannot
‘be estimated in’ dollars and cents,
came: about only two months ago
although the documents were re-
moved from the archives between
1937 and 1945.

- A former trusted employee in the
office of. former Secretary of State
Frederic W. Cook has already been
interrogated by State Detective Mi-
chael Cullinan, who has been car-
rying on. the investigation with
‘|James J. Kelleher, an investigator
attached to Attorney’ General Kel-
‘| ley’s office.

The thefts from the Widener
Library, according to the investi-
gators, came. to light during the
investigation of the theft from the
State, House archives. They were
uncovered when State Detective
Cullinan interrogated the former
Secretary of State Department em-
ployee.

  

 

Year Ago

Actually the first hint of whole-
gale thefts from the archives was
given to Secretary of State Edward
J. Cronin a year ago when officials
of ‘the Widener Library, at Har-
vard, were offered an original letter
from Peter Stuyvesant to Governor
Shirley.
i Aware \the only~ original Stuy-
eee letters were supposedly in
State House archives, the
Houghton official contacted Secre-
tary of State Cronin and an im-
mediate check was made. It was
discovered the Stuyvesant letter
had been carefully removed from
the files and even the card index
had been slipped out of the files.

Nothing Done Then

Nothing was done about the in-
cident, because the letter was quick-
ly returned by a New ‘York dealer
in -rare manuscripts when he was
convinced the letter in his posses-
sion had been stolen. He had car-
ried on his negotiations with the
Harvard Library officials in good

   
  
  

 
 

 

Stolen Documents

ventioneers to be brought to Bos-
ton, dated Providence, May 4, 1779.
Letter from General Horatio
Gates to Jeremiah Powell, | (Ex-
pects total expulsion of enemy),
dated Sept. 6, 1779.

John Proud’s letter re the French
fleet (43 ships).

Letter from George Washington
to the council dated May 24, 1779,
re courts martial of Lieutenant
Colonels Mason and Smith.

Letter from George Washington
to the council dated Sept. 7, 1779,
states that he forwarded the packet
for the President of Congress and
thanks them for their congratula-
tions upon our late success.
Letter from George Washington
to the council dated June 2, .1780,
re additional militia and supplies
for the army.

Letter from Von Steuben to coun-
cil dated July 27, 1780, states that
army from France has arrived.

 

xt

Listed among the 43 priceless his-
torical documents which were
stolen and for which the nation-
wide search has been launched are
the following:

Letter from Colonel Peter Schuy-
Jer to Colonel Samuel Partridge
relative to the daughter of the Rev.
Williams of Deerfield, a captive
among the Indians in Canada, dated
Albany, Feb. 18, 1706-07.

Letter from Colonel Peter Schuy-
ler to’ Colonel Samuel Partridge
stating that the Canada Indians
were on their way to attack New
England settlements, dated Albany,
Aug. 11, 1707.

Letter from Colonel Peter Schuy-
ler to Colonel Samuel Partridge en-
closing account of Captain Jonas
Dow for entertainment and care of
a French prisoner, dated Albany,
Aug. 29, 1720.

Reconnaissance of Crown Point

ner.

ments were missing at that time.
Sent to Hub Man

to a Boston man whose identity

Historic Papers of

+

faith and in a strictly honest man-

Apparently no further move was
made to determine whether any
other important letters or docu-

The theft of the many other
documents did not come to light
until another attempt ‘was made
to sell another rare document, a
broadside by the Earl of Sterling,

Kelleher would not divulge last

 
  
 
 
  
   
 
 
   
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
  
  
   
 
 
 
 
  
 
 
  
 
 
  
   
  
   
 
   
   
   
  
 
  
  
 
  
   
  
  
  
  
  
 
   
  
   
   
   
   
   
  
  
 
 
  
   
   
        
  

State Stolen|

 

SAYS CUSTODIANS |
IN STATE “CARELESS” |

CHICAGO, March 17—Ralph |
Newman of the Abraham Lincoln |
Bookshop, a leading Chicago deal- |
er in historical documents, told re- |
porters, in connection with the theft
of the Massachusetts documents,
that the “theft shows that the cus-/
todians of the Massachusetts ar-
chives certainly have been careless.”

ee

Heights might be “quite valuable”
if it contained military information.
He said he would not place a value \
on any of the papers without seeing
them.

When the enormity of the thefts
was brought to light, Secretary of
State Cronin directed the archivist,
James F. Kane, to take steps to
prevent any possible chance of
future thefts from the archives.

Working on System
Kane is still working out a new
system he says will be theft-proof,
which includes the micro filming of
every document.
State Librarian Dennis A. Dooley
said State officials have been con-
cerned for a long period of time |
about the condition of the State J
archives. He said that less than a |
month ago he spoke before a joint
committee on a bill to improve con-
ditions in the archives: {
All these rare papers, he said, are
kept in two’rooms and these rooms
are inadequate. He said everything
is so constructed and arranged it
is impossible to take the necessary
precautions to properly guard these
papers.
+ William Jackson, head of the
Houghton Library and a rare book
expert, was called, with Professor
Metcallf and State Librarian Dooley,
into conference by Secretary Cronin
and it was a result of this confer:
ence the micro filming of all docu
ments was ordered.

Thefts From Library

A high Official of the Harvard
Library system, who asked he not
be identified, admitted there have
been a large number of thefts from
the Widener Library. He said: it
cannot be determined yet just what
rare volumes were missing, but he
said they were extremely valuable.

He said the thefts from Widener
Library began abuut two years ago
and that some of them were defi-
nitely committed by ‘the former
State House archives employee.

 

Letter from George Washington
to James Bowdoin dated Aug. 8,
1780, on return of British force to
New York and. probable order of
DeRochambeau of three months
militia to North River, powder from
French admiral, etc. :
Letter from George Washington
(signed) to Governor Hancock  re-
questing clothing for the troops
dated Nov. 10, 1780.
Letter from George Washington

by R. Rogers, Israel Putnam and
Jonathan Butterfield, dated Oct. 14,
1775.
Letter from Robert Roger to Gov-
ernor Shirley, dated July, 1765.
R. R. report of information of
enemy's movements furnished by a
prisoner, dated July 16, 1756.
Letter from Benjamin Franklin
to Thomas. Cushing, dated London,
Dec. 24, 1770. : "

night.

few days before the attempt wa:

was in the State House. It

House employee.

Through a coincidence, only a

 

made to sell the Earl of Sterling |
broadside the person to whom it
was offered had read, in a book
on rare manuscripts, the only Earl
of Sterling broadside in existence
was
offered. to him by the former State |

   
 

Letter from ‘Benjamin Franklin
to Thomas Cushing, dated London,
Jan. 13, 1772.

Letter from Benjamin Franklin
to Thomas Cushing, speaker, dated
London, Feb, 15, 1774.

Letter from Colonel Benedict
Arnold (wounded and in hospital
at Quebec and written while his
army was fighting) to General
Wooster, dated Dec. 31, 1775.

Printed resolve of Continental
Congress of instructions to officers,
dated Jan. 17, 1776.

Letter of George Washington rela-
tive to the manner in which the
inhabitants are coming out of Bos-
ton. Dated July 29, 1775.

Letter to Dr. Church from El-
bridge Gerry relative to sending
supplies for the army and work-
men for Colonel Gridley. Dated

RAs net

   
   
  
   
  
  
  
  
  
 

4, 1781, asks for 500 troops from

  

 

July, 1775.
Letter to B. Greenleaf and others
from General Washington transmit-
ting his instructions from the Conti-
nental Congress, Aug. 4, 1775,
Letter {o' Colonel Joseph Palmer
fr=n John Adams. relative ‘to, the
sending of reports of committees
and accounts and vouchers of the
expenses incurred.’ ‘ i
Deposition of John Cochran, for-
merly’seaman on a ‘British man of
war, relative to Captain Perkins’
dealings with the British. April 12,
1776. 5

   

 

  
 

 
     
 
  
 
 

to Governor Hancock dated’-June

Massachusetts.

Letter from George Washington
to. General Heath dated June 8,
1781. Plan of campaign settled,
army needs rum, clothing, etc,

e oe *

Letter of George Washington to
Governor Hancock dated Aug. 10,
1782, introducing General deChoisey
designated conimander of proposed
expedition to the Penobscott.

Letter of George Washington to
Governor Hancock expressing. dis-
approval of Penobscott expedition,
dated Aug. 10, 1782.

   

Realizing the possibility it was a
stolen piece, the purchaser took it
for an insignificant sum and prompt-
ly went to Kelleher with the docu-
ment.

The person, who allegedly stole
the document insisted it was not
taken from the State House and
explained he had come into posses-
sion of one not known to have been
in existence.

The document, however, Was
turned over to State police chemist,
Joseph Walker, and through the
use of an ultra-violet ray camera
jt was definitely established. it was
the original and had been stolen.

 

  
  
  
  
   
  
  
 
   
   
  
 
 
 
 
  
  
  
  
  

Partial Check Made

Acting on the report of the State
police chemist, “Attorney General
Kelly summoned Secretary of State
Cronin and a partial check of miss-
ing documents was made. Accord-
ing to Kelleher, a complete check to
determine how many more docu-
ments and articles are missing can-
not. be made because of lack of help
to carry out a complete ‘check,

a lv and his

    
 
    
    
    

 
 

Letter to the Council from Gen-
eral Washington relative to his
plans for fortifying Dorchester
Heights. Feb, 26, 1776.

Letter from General Horatio
Gates to Major Hawley relative to
the inoculation of the militia, dated
Ticonderoga, Aug. 10, 1776.

Letter from Mosheck Weare to

James Bowdoin in reply to his let-
ters of Aug. 16 and Aug, 17, 1776,
dated Hampton Falls, Aug. 18, 1776.
_ Letter from General Washington
to the committee of safety relative
to the employment of Richard Car-
penter by Massachusetts, dated
Morristown, Jan. 24, 1777.
Copy of a letter from Colonel An-
thony Wayne to. asking that
reinforcements be sent him, dated
Ticonderoga, April 23, 1777.

Letter from General Washington
to the Honorable James Bowdoin,
relative to the movements of Gen-
eral Howe, dated Morristown, July
7, 1777,

Letter from General Washington
to the president of the council rela-
tive to the destination of the Massa- |
chusetts troop, dated Headquarters,
Aug. 2, 1778. “s

Letter from General Washington
to the president of the council rela-
tive to the movements of General
Howe's fleet, dated Germantown,
Aug. 10, 1777.

Letter from General Washington
to the president of the council rela-
tive to the British prisoners of war,
dated Camp at White Marsh, Nov.
5, 1777.

Letter from Count D’Estaing
dated Sept. 19, 1778, on Sauveur'’s
death,

Letter in French from Count
D’Estaing, Oct. 23, 1778.

Lafayette to the council, Jan. 6,
1779.

Letter of Robert Rogers to Cap-
tain Isaac Mann inviting Canadian
enlistments into H. M. service, May
30, 1779.

Letter from Paul Revere to the
council asking that an artillery of-
ficer be appointed president of his |
court martial, Sept. 9, 1779. |
_Letter from General

     
    
     
    
         
    
     
  
  
     
   
     
   
     
        
      
  
    
     
    
     
   
      
   
    
 
  
    
 

 

     

 

  

  

 

    
  
   

     
   
 

    
   

  
   
   
  

  
   

  
  
 
    
  
  
 
  
   
  

  
 
  
  

 
      
   
 
 
 

  
 
 
   
 

 
    
  
 

 
  

 

 
   

 
 

  

 
 

   

     
 
 
 
   
   
   
 
   
   
 

 
 

  

 
 

Horatio

 
\OCUMENTS
OOTER MAY
SCAPE JAIL

Legislation Pushed
To Safeguard State
Historical Papers

By STANLEY EAMES

A 45-year-old-Cambridge man
ho has admitted systematic,
mg-term looting of historical
‘easures from State House
rchives will be arrested early
vis week—but he may never
srve-a jail term.

‘nown Since 1945

Unless prosecutors can prove his
1efts of nearly 50 letters written by
ich famed Americans as George
fashington, Benjamin Franklin,
aul Revere, John Adams and Ben-
lict Arnold occurred within the
st six years, he will be protected
7 the statute of limitations.

As state police and the attorney-
aneral’s office mapped plans yes-
sxday to recover such documents
3 they could, The Herald learned:
That some of the thefts had been
nown by Officials of the secretary
€ state’s office since 1945, but that
o action was taken until an alert
‘arvard librarian .discovered the
reft’_ and notified authorities;

‘That state police have recovered
gnatures the literary kleptomaniac
ad clipped from the bottoms of

sveral irreplaceable letters, and] :

iat the bodies of the missives have
een thrown away..

‘That the office of the secretary of|«

iate unofficially has asked State
ublic Safety Commr. John F,
tokes for year-around state police
rotection since the thefts were re-

(Continued on Page kifty)

 

  
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 
 
  
    

-CV

‘would cost a minimum of $100,000.

_ Strain himself from stealing an

11121- GD) P
1121.60, Basu

PAGE _ FIF

Archives Thief
May Go Free

(Continued from First Page)

ported to authorities, and that thq
request will be made officially to
morrow.
TO ASK LEGISLATION

Meanwhile, James Kane, stata
archivist, disclosed last night tha
a second attempt will be made to
obtain legislation establishing
commission to study the preserva:
tion, housing and protection of the
nation’s finest collection of histor-
ical documents.

A bill was introduced this year
asking that a commission be set
up, with a view to erecting a new
building to keep the ancient records
which tell of the nation’s earliest
history, but the legislative commit-
tee on state administration has’re-
ported adversely on it. °

In the light of the present situa-
tion, Kane said, another try will be
made. He admitted that the custody
of state archives is “disgraceful,”
put disclaimed responsibility for it
because of his brief tenure.

One of the nation’s top librarians
last night disclosed that restoring
the documents to good condition

  

This was laid in part to the fact
that state workers have used trans-
parent tape to anchor the docu-
ments to book-pages and have let
the records deteriorate generally.|
Such damage costs thousands of]
dollars to undo, he said.
HOUSED IN FIRETRAP

In addition, it was charged, the]
records are- housed in a firetrap,
there is little provision for exhibi-
tion or protection and almost no
method of separating readers and
staff members. j

William J, Sullivan of North
Reading, archivist displaced py|
Kane when Edward J. Cronin re-
placed Frederic Cook as state secre-
tary, said he had known since 1945
that valuable old documents were
missing from the files, He did not
report it to.Cook, he said, “because
I thought there was nothing to he
gained.”

The man who has admitted the
thefts came to the secretary’s office
in 1938 as a cataloguer, which put
him in an excellent position to steal]
documents without immediate de-|
tection. A decade ago bookseller:
dealing in old material knew he was
a compusive thief but he retaine
his state job, which he is said to
have won on a Civil service exami-
nation, until his resignation in 1945,

Of the 300-odd volumes of docu-
ments dating to the 1600’s with
which he worked, only 50 have been
fully: catalogued so the extent of
the thefts cannot be determined
“without a tremendous amount of
work,” Sullivan said.

The thefts were uncovered
months ago—but hushed up ‘by the
state government—when William A.
Jackson, assistant librarian of Har-
vard University, was offered a Peter
Stuyvesant letter for $800 by a
New York dealer.

He realized it was a state record,
and notified authorities who traced
the original sale—for $75—to the
Cambridge man. The top. price the
thief ever received for any docu-
ment, some of them immensely val-
uable as collector’s items, was said
to be $100.

A pathetic picture of the char-
acter of the thief emerged yester-
day as state investigators told his
story.

He lives atone in a cluttered,
book-littered apartment in a six-
family Porter square house. For
years, he has been unable to re-

  
 

selling rare books and papers, al-
tnougn he takes nothing eise.

He is neurotic, but not commit-
tably so, according to investigators.
Even police, notably hard shelled
‘about thieves, feel sorry for im.
So did Jackson, who occasionally

  
  
  
 
 
 
  
 
  
  
   
 
  
  
 
 
  
 
  
 
 
  
  
  
  
 
 
  
  
  
  
 
    
  
 
  
   
 
 
 
 
  
 
  
 
  
  
  
  
  
 
  
  
  
 
  
 
     
 
 
  
 
  
 
 

keep him honest.” The man al:
stole from Harvard’s Widener L
brary, which has open stacks, bi
his thefts totaled less than $10(
there, it-was learned.

In recent years his major incon
has come from the sale of books ar.
papers of historical interest. F
has ranged as far as Battle Cree
Mich., “buying” and selling suc
items,

He dictated a statement, in Kane
presence, admitting dealings
tolen documents with people ident
fied only as Forest Sweet, Bloon
field and Miss Benjamin. Invest
gators were trying to locate them

They said he was “terribly tro:
bled” at what he had done, and th
since his thefts had been found o
he had gone to a clergyman f

advice.

“He doesn’t really know just he
much he took or what he did wi
some of jt,” one said. ‘“He’s bad
confused.”

It seems probable, in view of I
mental condition, that many of t!
purloined letters are lost to Mass

d chusetts forever, officials said.

 

murehaced hanks Harvard Tiniver-

 

3/19 Page 3 of 7
 

 

 

 

‘missing ‘papers, |

‘ Perry" was, arrested by. ‘Detective

Enspéctor - Michael. Je: Cullinane. of

the | ‘state. ‘Police,-and taken’ to ‘state
golice.. headquarters. to be finger-
srin inted. and ‘photographed. ;

  

 

 

recently “as ‘to. gene ‘hed’ ‘becoing! of Ron eS
‘including letters|"
which bore e the ie Seeing ot Such |:

 

 

  

 

 

aca an: authority ‘Otte

 

 

h documents as have vanished |

um

   
 

“the. archives, worked on the]. 3

 

 

 

   
  
   
 
 
  
 
  
    
   

cument 14-10 Filed 08/23/19 Page 5 of 7

HAROLD E, PERRY

Archives Theft
Arrest Is Made

Cambridge Man
In Court Today

‘A 45-year-old Cambridge man|

was arrested yesterday by state po-
lice: on a charge of stealing a valu-|
able first edition from Harvard's
‘Widener Library and in connection|
with the disappearance of priceless
historical documents from the State
House archives.
Harold E, Perry of 18 Upland
road, Cambridge, a form mploye
of the State Archives Division, was
taken into custody by Detective In-
spector Michael J. Cullinane and|
specifically charged with larceny of]
more than $100.

This charge is in connection with
the theft of “Kedenus and Vants-
sa,” a first edition by Jonathan
Swift, from the Harvard library.
The book, published in London inj
1726, has not been found and state!
police said Perry could not remem-
ber where he disposed of it.

Perry will be arraigned today in
East Cambridge district court in
connection with the latter charge.
His bail has been set at $2500 double
surety. State police said they would
go into Boston municipal court to-
day- to seek a warrant charging
Perry with the State House thefts.
-THEFTS ADMITTED

The story of the thefts from the
state archives, which had been go-
ing on for more than five years, was
made public last Friday. At that
time Perry was questioned by po-
lice. .
The state investigation began two
months ago and revealed papers
signed by Benjamin Franklin,
George Washington, Benedict Ar-
nold and Paul Revere had been
stolen, Many of the documents}
have not been recovered.

James J. Kelleher of the attorney

general’s office said Perry was a
recognized expert on valuable an-
tique papers and_ had admitted
many thefts while he was in the
archives division from July 1938, to
May, 1946,
: State’ police said Perry was very
co-operative in trying to help solve}
the tangle concerning the location
of some of the documents. They}
said Perry admitted that he trav-
eled as far as Chicago and New
York in trying to dispose of some of
the State House documents.

 

 
 
   

  
   
     
 
  
        
       
     
  
    
 
    
 
    
    
       
    
     
     
       
    
    
   
 

investigator said there are manJ
more documents missing which hav
not been identified as yet.

No Explanation Given

        
 

When State Detective Cullinan
‘was called into the investigation
he and Kelleher contacted the for-
mer State House employee and
questioned him at length. They
refused to divulge what explanation
the former State House employee
gave about the theft and disposi-
tion of the documents.

When Kelleher was asked last
night why no arrest had been made,
he said the case was still under in-
vestigation. He said the person un-
der suspicion is physically and men-
tally ill, and he would not venture
a guess as to what action will event-
ually be taken in the matter.

Sold Throughout U. S.

Questioning of the suspect re-
vealed the papers were scattered
throughout the nation for only a
fraction of their true value. The
former State House employee. made
but a small amount of money from
sale of the documents he had dis-
posed of to the dealers, all of whom
are believed to have purchased them
in good faith. <

When efforts to locate the docu-
ments among dealers in New Eng-
land failed, Attorney General Kelley
sent out letters to police depart-
ments of New York, Philadelphia
and Chicago, where most of the rare
book and manuscript dealers oper-
ate, asking them to be on the look-
out.

  

    

  

 

 
    
 

   

  

 

|

  

    

 

    

    
   
  
 

 
 
  
  
  
  
   
  
  
  
 
  
  
  
  
  
  
 
     
   
 
 
 
  
  
  
  
    
   
    
     

 
  
  
 

   
  
    

   
 
    
  

   
   
  
 

    
  
 

   
  
   
  
 
  
 
 
 

  
  

  
  
  

Revealed In Chicago

It was when Chicago police offi-
. Fs cials announced they were carrying
Pte ig nee ron Biale ihe on an investigation in their city
working there following his resig- in aA news of the thefts came to
nation from the state staff. a
However, Harvard authorities said|
Perry had never worked at the li-
brary but held at one time a tem-
porary permit which enabled him
to browse around the storage book
shelves of the library,

  
 

It was learned last night that the
suspect, described as a person in
poor financial circumstances, lives
in a Cambridge lodging. house near
Harvard sq.

Professor Keyes Metcalf, director
of the Harvard University Library,
|said the stolen papers would bring
the thief only “10 per cent of the
dealers’ price.

’

  
 
  
  
  
  
  

  
   
  
  
  
  

Seen Valuable
.He said the letter by George
Washington revealing his plans for
the fortification of Dorchester

      
     
   
  

 

 
Huge Relics
Haul Taken in
Perry's Home

Includes Valuable

Documents, Books
(Picture Page 8)
Thousands of old handbills, his-

 

torical documents and. Tare books! &

and pamphlets have been seized |
at the home of Herold BE, Perry,

Upland road, Cambridge, former |

senior archives assistant at the |‘

State House, state police declared /|
today. i

One of the documents was a letter
written by George Washington and
4 document by Peter Stuyvesant,
valued by Perry at $10,000.

State police who went to Perry’s
lome yesterday removed 11 boxes
ulging with books believed to be
f great historical] import. |
THE TASK OF SIFTING through

ae Partially Tecovered documents
'ill take days, according to experts.

  
 

t
a
S«
h

| Case 1:19-cv-111J

Literary Thefts .

      

  
 
 
 
 
   

  

Traveler » Slao/S 0

There are more forms of wealth, and more valuable
forms, than money. But there is no more valuable form
than the historical, literary or artistic relic that is price-
less because it is unique. Museums keep a guard com-
mensurate with the value of their treasures. Libraries
tend to be much more casual. ;

A person alleged to be a “literary kleptomaniac”
with a criminal record for literary thefts was hired to
work in the office of the former Massachusetts secretary
of state. Two years or-more ago he walked off with
priceless relics from the state arcMives. The samé person
is alleged to have plundered the Harvard and Columbia
libraries. Why, then, did Massachusetts hire him? We
have thousands of citizens capable of doing the work
he did who are neither kleptomaniacs nor ordinary
crooks.

It has been said that such a theft cannot be com-
pared with the one at Brink’s. That is correct. You can
insure money and get money back. You can’t insure
the unique and get it back in the form of a check. Those
responsible for protecting unique treasures have a
unique responsibility for keeping that trust with watch-

full fi) al ity -

   
     
  
 
 
   
  

  
 
 

a a ce

 
Case 1:19-cv-11121-JGD Document 14-10 Filed 08/23/19 Page 7 of 7 A

STON HERALD, FRIDAY, DECEMBER 14, 1951

Documents
ssing from State Archives

(Continued from First Page)

ze still in the files and have been examined by an investigator
tys. George A. McLaughlin and Arthur E. Whittemore, who
nducting the pending Supreme Court inquiry said.

lly Campaign

‘as understood that all state

ents relating to the financ-jlar streets in Bedford and other .
communities but without success.jyesterday while on duty at. the|%

. Flaherty reported that he remem-|Beacon street station. He was a!%
will be subpoenaed by thélhered the man was swarthy andldriver for District Chief Francis |#
Higgins and Flaherty have|kept his hat on all the timé-he|P. Cavanaugh.
summonsed to appear injwas in the archives room. Helmother and three sisters, Mrs
and produce records, Cro-|observed this
_ |Most persons who enter the office
rerty reported to Croninjremove their hats.

Kelly’s 1950 election cam-

id.

the documents apparently
stolen Nov. 21 by an uniden-
nan who signed a false name
ddress in the receipt book
archives office. :
told the secretary that on
late a man entered the ar-
office on the fourth floor of
‘ate House and asked to see
ipers listing contributions to
ndidates of both parties for
iey geenral in the 1950 elec-

papers. which are required
filed by law, list the officers

litical committees and the} ‘4

3; of all persons who con-
ed to the campaign funds
ver with the amount given.
: election papers are public
rents and may be examined
1y person who asks to see

herty reported to his su-
‘s that the man was given

e papers Nov. 21 after sign-|¥%

‘hat was supposed to be his
signature and address in the
»t book.

er Flaherty had turned over
apers of all candidates and
1ittees in the attorney gen-
contest, he was called away
the desk by another assist-
nd had to leave the room to
nother document. When he
ned, the man was gone, In
‘ing the papers for return to
jles. he could not find the
ss fled by Kelly.

iherty immediately checked
signature in the book so he
| communicate with the per-
who had examined the docu-
s. He found the signature.
an illegible scraw] and the
ess seemed to be “16 Baldwin
‘t, Medford.” A check with
hone company and Medford

m
om

,, Boston police: also- were -called |
“into the case by state officials, and
Archivist Flaherty visited police
headquarters last night to exam-
line photographic files in an effort
to identify the man who had ap-
plied for the doeuments at the
State House just before they dis-
‘fappeared. It was not known
whether he was able to identify

any photograph. ;

WORCESTER—Pvt. James F./@
Hill, 43, a member of the fire de-.

 

 

  
 
   
   
    
  
 
 

 

 

e showed there was no such/#

SO |

partment fo reight years, died):

He leaves his/#

since|Margaret Wynn, Mrs. Alice Kelly}:
and Miss Anna Hill, all of Wor
cester. ,

especially

 

 

 

| State Archives Visitor Gives.
AL False Name; Papgys, Vanish

By EDWARD DE WS
-* Election documents listirig/@@mpaign expenses
of Atty. Gen. Francis E. Kelly in’ winning the Demo-
cratic nomination in 1950 have been missing from
the state archives at the State House since Nov. 21
and are believed stolen, it was learned last night.

State Police have been notified by the Secretary of State's

e office and an investigation is being made, . _
Secretary of State Edward J. Cronin learned of the missing

documents only yesterday and telephoned police.

Papers Examined by Court' Investigator

The theft of the documents was reported by Richard D. Higgins

of 8 Barr street, Salem, state archivist. and Leo P. Flaherty of 117
Taft street, Medford, his senior assistant and veteran employe.

; At first it was reported that the missing documents were those

filed by “The Committee for a Well Deserved Second Term for Fran-

 
   
  
   
  

Ly et

an

 

40f Kelly's campaign. a _ 8 ;
Late last night, however, Secretary Cronin’ issued a correction

4 paid this document had been filed -by Kelly last Jan. 8 and
no contributions and expenditures .of $10,823.25 in his cam-
tor the Democratic nomination in 1950.

{Bled by the committee, listing contributors and
sma Kelly's rcport of expenditures in the regular elec-

tinued on Page Thirty)

cis FE. KELLY.” listing contributions of $34,000 toward the financing ©

 

Hew

  
